Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Priority
Acknowledgment is made of applicant's claim for domestic priority based on non-provisional application 16/444649 (US 10706236 B2) filed on 06/18/2019 and provisional application 62/691197 filed on 06/28/2018.
 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 USC 101 as directing toward non-statutory subject matter. 
Claim 8 recites an apparatus (i.e., a machine). Claim 1 recites a method (i.e., a process). Reply to Decision on Appeal of June 8, 2021Claim 16 recites computer program product comprising computer-readable storage medium (i.e., manufacture).
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is Alice Corp. Pty. Ltd. v. CLS Bank Int’l., 134 S. Ct. 2347, 2355 (2014).
Step One (Step 2A) is a two prong test that requires the determination of whether the claims at issue are directed to an enumerated patent ineligible concept. See MPEP 2106.04. 
Step 2A Prong (1) requires the determination of the specific limitations in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea and determining whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04(a).
The enumerated patent ineligible concepts comprising:
(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity – fundamental economic principles / practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules / instructions) and 
(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP 2106.04(a).
If the claim recites an enumerated patent ineligible concept, then Prong (2) of Step One (Step 2A) requires the determination of whether the claim integrates the patent ineligible concept into a practical application. Individually and in combination, identifying using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. See MPEP 2106.04(d).
Under Step 2B, if the claim does not integrate the ineligible concept into a practical application and therefore directed to a judicial exception, evaluate whether the claim provides an inventive concept by determining whether there are additional elements, individually and in ordered combination, amount to significantly more than the exception itself. See MPEP 2106.04.
Step 2A Prong (1)
The “directed to” inquiry does not ask whether the claims involve a patent ineligible concept but, considered in light of the specification, whether the claim as a whole is directed to excluded subject matter or directed to an improvement to computer functionality. Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).
Therefore, Prong (1) of Step 2A requires identifying specific limitations in the claims that recites (“describes” or “set forth”) an abstract idea and determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04 (“Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception”).
Under Prong (1), Claim 8 recites an apparatus (i.e., a machine) for natural language processing, the apparatus comprising: 
a processor configured to: 

analyze the sentence to associate the sentence with a concept; and 
create a concept expression template for the concept based on the parse tree structure and an ontology such that the concept expression template models how the sentence expresses the associated concept.
Claim 1 recites a corresponding method for parsing, analyzing, and creating of the concept expression template as required by Claim 8. 
Claim 16 recites a computer program product for natural language processing, the computer program product comprising: a plurality of processor-executable instructions that are resident on a non-transitory computer readable storage medium, wherein the instructions are configured, upon execution by a processor, to cause the processor to perform the process of parse, analyze, and create the concept expression template of claim 8. 
With regard to claims 1, 8, and 16, individually and considered in light of the specification, US 2020/0334418 A1 at ¶¶147-55: 
Given the sentence “The United States division experienced a large drop in sales in June 2017 compared to the previous year, which prompted this meeting.”, processor performs:
parsing to create a parse tree structure (parts of speech tags) representing the sentence shown in Fig. 6  at step 500 (¶148), 
analyzing the sentence to associated the sentence with a concept or identified entity based on an ontology at step 502 (¶¶149-52, recognizing concepts such as “United States”, “June 2017”, “previous year”), and 
¶156, “United States” (GPE)->“ENTITY_0” (NN); ¶159, “June 2017” (DATE)->DATE_0 (NN); ¶160, “the previous year” (DATE)->DATE_1 (NN).
In ordered combination, the steps of parsing, analyzing, and creating concept expression template for the concept described in independent claims 1, 8, and 16 are mental steps for evaluating sentences to determine concepts and making judgment on entities in the sentences enumerated under category (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A Prong (2). 
Under Prong (2) of Step 2A, the goal is to determine whether the claim is directed to the recited exception by evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See MPEP 2106.04II(A). 
In particular, evaluating integration into a practical application requires identifying whether there are any additional elements recited in the claim beyond the judicial exception and evaluating those additional elements, individually and in combination, to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit (“CAFC”). See MPEP 2106.04(d). 
The Supreme Court held that when a claim containing an abstract idea (e.g., mathematical formula) implements or applies that abstract idea (e.g., math formula) in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect (e. g., transforming or reducing an article to a different state or thing), then the claim satisfies the requirements of §101. Diamond v. Diehr, Gottschalk v. Benson, 409 U.S. 63, 70 (1972) (“Transformation and reduction of an article "to a different state or thing" is the clue to the patentability of a process claim that does not include particular machines”).
Likewise, a patent may issue for the means or method of producing a certain result, or effect, and not for the result or effect produced. Diehr, 450 U.S. at 182 n. 7. Therefore, the focus is on whether the claim “focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”. McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Enfish, 822 F.3d at 1336.
In Diehr, the claims involved a method for curing rubber by using Arrhenius equation to constantly measure actual temperature inside a mold and feeding the temperature measurements into a computer to repeatedly recalculate the cure time to open the press. Diehr, 450 U.S. at 178-79. Since the Supreme Court viewed the claims not as an attempt to patent a mathematical formula, but to an industrial process for molding of rubber products, the claims were statutory. Id. at 192-93.
The key here, as noted by the Court of Appeal for the Federal Circuit (CAFC), is that the Supreme Court in Diehr looked to how the claims "used that equation in a process designed to solve a technological problem in `conventional industry practice.'" McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016).When looked at as a whole, "the claims in Diehr were patent eligible because they improved an  Id. at 1312-13.
Further, in Enfish, the CAFC found it relevant to ask whether claims are directed to an improvement to computer functionality versus being directed to an abstract idea. Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The claims were specifically directed to a self-referential table for a computer database. Id. at 1337. In particular, the claim language required a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. Id. at 1336-37. 
Therefore, the focus of the claims is on a specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity. Id. at 1336. See also MPEP 2106.04(d)I (“an improvement in the functioning of a computer or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a)”).
In McRO, the CAFC noted that prior art method of generating morph weight set with values between “0” and “1” for computer animation of facial expressions are manually determined. McRO, 837 F.3d at 1304-5. The claimed improvement in McRO allows computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators through the automated use of rules, rather than artists, to set the morph weights and transitions between phonemes. Id. at 1313. 
improved existing technological process by allowing automation of further tasks that goes beyond merely organizing existing information into a new form. Id. at 1314-15. In McRO, the claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create a sequence of synchronized, animated characters that prevent pre-emption of all processes for achieving automated lip-synchronization of 3-D characters. Id. at 1315. Therefore, the CAFC held that the ordered combination of claimed steps, using unconventional rules that relate sub-sequences of phonemes, timing, and morph weight sets is patent eligible. Id. at 1302-3.
On the other hand, the Supreme Court held that mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Alice, 134 S. Ct. at 2358. For example, in Alice, the Supreme Court held that data processing systems with data storage unit and transmission units were purely functional and generic and such recitation of hardware failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. Id. at 2360. See MPEP 2106.04(d)I (“Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”).
Individually, claims 1, 8, and 16 required a system comprising a processor and claim 16 a non-transitory computer readable storage medium for performing the aforementioned mental processes. 
The non-transitory computer readable storage medium and processor required by the claims are akin to the recitation of purely functional and generic hardware (i.e., data processing system and data storage unit) in Alice that failed to offer any meaningful 
As an ordered combination, the utilization of computer, processor, non-transitory storage readable medium failed to integrate the mental processes of claims 1, 8, and 16 into a practical application because the claims merely used computer components as tools to perform an abstract idea; i.e., a mental process. 
Therefore, unlike the industrial process for curing rubber in Diehr, the claimed mental process is not a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect. 
Further, the claims do not use computer components (processors and non-transitory computer readable storage medium) to solve a technological problem or to improve an existing technological process. Instead of being applied in a process designed to solve a technological problem like the conventional industry practice in Diehr or to a specific asserted improvement in computer capabilities in Enfish, the components were generic machinery invoked as tools to perform the aforementioned mental processes.
Finally, unlike McRO, the steps of parsing a sentence, analyzing the sentence, and creating the concept expression template merely organize existing information into a new form: e.g., the sentence “The United States division experienced a large drop in sales in June 2017 compared to the previous year, which prompted this meeting.” is organized into a new form: ““United States” (GPE)->“ENTITY_0” (NN), “a large drop”->ANCHOR_0, “Sales” (ATTR)->ATTR_0 (NN), “June 2017” (DATE)->DATE_0 (NN), “the previous year” (DATE)->DATE_1 (NN).” 
as an ordered combination, claims 1, 8, and 16 do not integral abstract mental processes into a practical application and the claims are instead directed toward patent ineligible mental processes.
Step 2B Inventive Concept.
The Guideline stated that if the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B where it may still be eligible if it amounts to an “inventive concept”. See MPEP 2106.04IIA and MPEP 2106.05.  
Further, an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces. BASCOM Global Internet Servs. v. AT&T Mobility, 827, F3d 1341, 1350 (Fed. Cir. 2016). 
In BASCOM, the CAFC held that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior similar to concepts previously found to be abstract. BASCOM, 827 F.3d at 1348. However, the CAFC determined that the claims did not merely recite filtering content along with the requirement to perform it on the internet or on a set of generic computer components, nor did the claims preempt all ways of filtering content on the internet. Id. at 1350.
Rather, the inventive concept described and claimed was the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user that gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on an internet service provider “ISP” server. Id. By taking a prior art filter solution (one size fits all filter at internet service provider “ISP” server) and making it more dynamic and efficient (providing individualized filtering at the  Id. at 1351. 
On the other hand, implementation via computers does not offer a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims”). Intellectual Ventures I L.L.C. v. Capital One Bank, 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (“Steps that do nothing more than spell out what it means to “apply it on a computer” cannot confer patent-eligibility). 
Similarly, limiting an abstract idea to one field of use do not convert otherwise ineligible concept into an inventive concept. Intellectual Ventures I L.L.C. v. Erie Indem. Co., 850 F.3d 1315, 1328 (Fed. Cir. 2017).  Neither does adding computer functionality to increase the speed or efficiency of the process confer patent eligibility on an otherwise abstract idea. Intellectual Ventures I, 792 F.3d at 1367 (citing Bancorp Servs., LLC v. Sun Life Insurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”)).    
For example, in Intellectual Ventures I, the claims generally relates to customizing web page content as a function of navigation history and information known about the user via an interactive interface or a selectively tailored medium by which a web site user communicates with a web site information provider. Intellectual Ventures I., 792, F.3d at Id. 
Further, the claim provided no inventive concept to support patent eligibility because the interactive interface simply describes a generic web server with attendant software, tasked with providing web pages to and communicating with the user’s computer. Id. at 1370. Such required use of a software brain tasked with tailoring information and providing it to the user provides no additional limitation beyond applying an abstract idea, restricted to the internet, on a generic computer. Id. at 1371.
In the instant application, the individual recitation of processor or processors (Claim 15), computer readable storage medium, and system in claims 1, 8, and 16 merely invoke generic machinery rather than focus on any particular technological device. Further, the individual linking of the method and the apparatus to natural language processing did not offer a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.       
As an ordered combination, unlike BASCOM that described an unconventional combination to provide both the benefits of a filter on a conventional local computer and the benefits of a filter on the conventional ISP server, the utilization of generic processors and computer readable storage medium merely perform its conventional established function to use a computer as a tool for implementing a mental process.
Therefore, Claims 1, 8, and 16 do not supply an inventive concept.
Dependent claims failed to integrate the abstract idea into a practical application or provide an inventive concept. 

Claims 3 and 10 recites training the NLG system based on the concept expression template produced from the mental process to process data set using the ontology in order to produce NLG output about the data set merely organizes existing data set into a new form (i.e., NLG output).
Claims 4 and 11 correspond to the analyzing step of the mental process and therefore a mental judgment step in of themselves. 
Claims 5 and 12 corresponds using a user interface to collect user input, which is akin to the interactive interface describing a generic web server with attendant software tasked with providing web pages to and communicating with the user’s computer as in Intellectual Ventures I. 
Claims 6-7 and 13-14 correspond to performing the mental process of parsing, analyzing, and creating concept expression templates on document sentences, which does not integrate the mental process into a technological application and fails to provide an inventive concept. 
For the above reasons, Claims 1-16 are patent ineligible.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1, 8, and 16 are rejected under 35 USC 102(a)(2) as being anticipated by Hakkani-Tur et al. (US 10073840 B2).
Regarding Claims 1, 8, and 16, Hakkani-Tur discloses an apparatus for natural language processing (Fig. 7, computing device 700), the apparatus comprising: 
a processor (Col 13, Rows 10-12, processing unit 702) configured to: 
parse a sentence to create a parse tree structure representative of the sentence (Col 8, Rows 1-19, parsing snippets into parse trees; e.g., Col 9, Rows 1-4, “A Florida Enchantment is a silent film directed by and starring Sidney Drew”; see also Fig. 6, “James Cameron directed Titanic and he did the best job you could ask for.”); 
analyze the sentence to associate the sentence with a concept (Col 8, Rows 28-35, step 412, extract entities like “James Cameron” and “Titanic” and extract the phrase “James Cameron directed Titanic” as natural language expression 606 of entity specific triple); and 
create a concept expression template for the concept based on the parse tree structure and an ontology such that the concept expression template models how the sentence expresses the associated concept (Col 8, Rows 36-47, step 418, create a candidate pattern “Director-name” directed “Movie-name” for corresponding entities “James Cameron” and “Titanic”; in view of Fig. 4 step 402 and Col 6, Row 65 – Col 7, Row 2, identify relations between entities “James Cameron” and “Titanic” in domain knowledge graph based on defined schema (i.e., ontology) associated with the knowledge graph in order to perform step 418, to substitute tokens “Director-name” and “Movie-name” for corresponding entities “James Cameron” and “Titanic”).
Regarding Claim 16, Hakkani-Tur discloses a computer program product for natural language processing, the computer program product comprising: a plurality of processor-executable instructions that are resident on a non-transitory computer readable storage medium, wherein the instructions are configured, upon execution by a processor, to cause the processor to perform the parsing, analyzing, and creating of the concept expression template for claims 1 and 8 (Col 13, Rows 11-21, system memory 704 includes software application for processing unit 702 for controlling the operations of device 700).
Regarding Claim 15, Hakkani-Tur discloses wherein the processor comprises a plurality of processors (Col 13, Rows 50-52, single chip containing microprocessors).
Regarding Claims 2 and 9, Hakkani-Tur discloses wherein the concept expression template comprises a plurality of parameters (Fig. 6, candidate pattern 608 with tokens “Director-name” and “Movie-name”), and wherein the processor is further configured to: 
link a plurality of the parameters to a plurality of objects in an ontology used by a natural language generation (NLG) computer system to produce natural language outputs (Fig. 2, Col 5, Rows 35-42 and Fig. 3, Col 6, Rows 1-20 and Rows 44-54, using knowledge graph defining semantic ontology in dialog system applications to develop range of intents for user conversational input; e.g., responding to “who directed the movie life is beautiful”, generate dialog response according to natural language pattern 506 of Fig. 5).
Regarding Claims 3 and 10, Hakkani-Tur discloses wherein the processor is further configured to: 
train a natural language generation (NLG) computer system based on the concept expression template so that the NLG computer system is enabled to process a data set using the ontology (Col 8, Rows 36-41, create candidate pattern to train relation detection model; in view of Col 6, Rows 1-8, relation detection model training solution includes application 300 executing on device 302, which includes knowledge graph 304 defining the basic semantic ontology that serves as a source of relations used to develop the range of intents for user conversational input) and produce NLG output about the data set that expresses the associated concept in accordance with the concept expression template (Fig. 5 and see Col 8, Rows 40-52, natural language patterns comprising “Director-name” and “Movie-name” for “James Cameron directed Titanic” per Col 8, Rows 33-35).
Regarding Claims 4 and 11, Hakkani-Tur discloses wherein the processor is further configured to analyze the sentence by (1) matching words in the sentence against a plurality of anchor words associated with the concept and (2) associating the sentence with the concept in response to a determination that a word in the sentence matches one of the anchor words (Col 8, Rows 28-45, determine that “James Cameron” matches “Director-name” and “Titanic” matches “Movie-name” in order to substitute “Director-name” with “James Cameron” and “Movie-name” with “Titanic”; see Fig. 6, associate snippet / sentence 602 with candidate pattern 608  based on extracted natural language expression 606).
Regarding Claims 5 and 12, Hakkani-Tur discloses receive the sentence as user input through a user interface (Col 6, Rows 26-30, training examples mined from query click logs containing a list of search queries associated with URL returned by the search query and clicked on by the user).
Regarding Claims 6 and 13, Hakkani-Tur discloses wherein the processor is further configured to: 
receive the sentence as part of a document, the document including a plurality of sentences (Col 7, Rows 30-46, retrieved documents returned by searching the web, a domain specific knowledge base etc.); and 
perform the parse, analyze, and create operations with respect to each of a plurality of the sentences to create a plurality of concept expression templates based on the document (Figs. 4 and 6, steps 406 through 418).
Regarding Claims 7 and 14, Hakkani-Tur discloses wherein the document comprises a plurality of documents in a document corpus (Col 7, Rows 40-41, collect snippets from documents returned by search).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/12/2022